Exhibit 10.6

EXECUTION COPY

BILLING SERVICES AGREEMENT

Between

IDEARC MEDIA CORP.

and

Verizon Services Corp.

THIS BILLING SERVICES AGREEMENT (“Agreement”) effective the 17th day of
November, 2006 (“Effective Date”) is entered into between Verizon Services
Corp., with offices at One Verizon Way, Basking Ridge, New Jersey 07920, acting
on behalf of its affiliated operating telephone companies listed in Attachment A
(together and separately) referred to in this Agreement as “Verizon” and Idearc
Media Corp. , a Delaware corporation, with offices at Verizon Place, 2200 West
Airfield Drive, P.O. Box 619810, DFW Airport, TX 75261-9810 (“referred to in
this Agreement as “Idearc”). Idearc and Verizon are sometimes collectively
referred to as the “Parties” and individually referred to as a “Party.”

NOW, THEREFORE, in consideration of the mutual obligations of the Parties,
Verizon and Idearc agree as follows:

Section 1 - Scope and Effect of This Agreement

 

1.1 The terms used in this Agreement, unless otherwise defined herein, shall
have the meanings set forth in Attachment B.

 

1.2 This Agreement specifies the rights and obligations of each Party with
regard to Verizon’s provisioning of billing Services to Idearc. All prior
Billing and Collections and Billing Services Agreements between the Parties are
hereby terminated on the Effective Date of this Agreement.

 

1.3 Idearc desires to purchase from Verizon the Services listed below
(“Services”):

 

Service

  

Service Attachment

  

Applicable CIC/ABEC/ACNA

Message Ready Service with Inquiry Verizon Billing Regions 5-8

   Service Attachment 1    9007; BAV

Invoice Service without Inquiry

   Service Attachment 2    9007; BAV

End-Users Communications Service

   Service Attachment 5    9007; BAV

Supplemental Services

   Service Attachment 7    9007; BAV

Directory Publishing Service Without Inquiry Service Verizon Billing Regions 1-4

 

    With Inquiry Service Verizon Billing Regions 5-8

   Schedule 1    9007; BAV

 

1.4 Services are provided pursuant to the terms and conditions of this
Agreement, Verizon Policies, and Applicable Law. Should a conflict exist between
the provisions contained in this

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 1 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

Agreement and Applicable Law, the provisions of Applicable Law shall prevail. In
those jurisdictions where a service is offered by tariff, the provisions of this
Agreement shall apply only to the extent that they do not change, modify, or
conflict with the tariff offering.

 

1.5 If Applicable Law requires that any of the Services provided pursuant to
tariff shall no longer be offered under tariff and provided that it is otherwise
permissible, the Parties agree to continue such Services under the rates, terms,
and conditions set forth in this Agreement.

 

1.6 If Applicable Law requires that this Agreement be approved by a regulatory
agency before the Agreement becomes effective, this Agreement, even if fully
executed, shall not become effective in such jurisdiction until the first
Business Day after such approval shall have been obtained.

Section 2 - Services

 

2.1 Verizon shall perform the Services described in the Service Attachments as
described in Section 1.3 and attached hereto and incorporated herein by
reference. During the Term (as described in Section 5.1), Verizon, in its sole
discretion may agree to provide additional Services to Idearc or to add
additional Verizon Billing Regions by amendment to this Agreement. Such new
Services and Verizon Billing Regions shall be deemed to be part of the Services
or Verizon Billing Regions defined in this Agreement to the same extent as if
they were originally part of this Agreement.

 

2.2 Verizon will provide to Idearc Services for Billing Records. Unless Verizon
specifically agrees to do so in writing, Verizon shall not be obligated to
provide Billing Service for any Miscellaneous Service, other products or
services, call types or charges, including but not limited to recurring or
non-recurring service fees, membership fees, charges for merchandise, catalogs,
and political or charitable contributions. Miscellaneous Services are set forth
in Verizon’s Policies as amended from time to time. It is Idearc’s
responsibility to ensure that all Billing Records sent to Verizon for billing
fully comply with Verizon’s Policies and applicable rules and regulations.

 

2.3 Idearc shall only submit charges for Miscellaneous Services that Verizon has
agreed upon in writing and that comply with Applicable Laws and Verizon’s
Policies. All Miscellaneous Services charges must be submitted to Verizon on the
appropriate EMI record type.

 

2.4 Verizon, in its sole discretion, upon written notice to Idearc, may suspend
or terminate Services to any CIC or Sub-CIC that engages the conduct described
in subsections 2.4.1, 2.4.2, 2.4.3 and 2.4.4 below,

 

  2.4.1  Idearc submits unauthorized Miscellaneous Services in its Billing
Records for inclusion on the End User bill;

 

  2.4.2  Verizon receives fifteen (15) or more Escalated Complaints during any
calendar month from End-Users stating that they have been Crammed (i.e., billed
for services or charges they did not authorize); or a Sub-CIC exceeds the
thresholds for Complaints set forth in the BUG:

 

  2.4.3  Adjustment levels for charges related to Cramming, as determined by
Verizon in its sole and absolute discretion, exceed fifteen percent (15%) of the
amount billed to End-Users for two (2) consecutive months, or

 

  2.4.4 

A federal or state agency files a complaint or initiates an investigation
alleging unlawful cramming or billing activity, or is found by a court of
competent jurisdiction or

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 2 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

 

state agency through its administrative judicial powers to have engaged in any
unlawful activity.

Section 3 - Idearc Representations and Warranties

 

3.1 Idearc represents and warrants that it:

 

  3.1.1 is incorporated in the state of Delaware, and is currently in good
standing with the Secretary of State and taxing authorities of such
jurisdiction;

 

  3.1.2 has full regulatory authority, if required, to conduct business as a
telecommunications service provider or billing agent in each Verizon Billing
Region where Services have been requested by Idearc;

 

  3.1.3 maintains all applicable and requisite licenses, certificates,
registrations, and authorizations;

 

  3.1.4 will comply with, and require that all Sub-CICs for which it provides
records will comply with, all Applicable Laws, regulations orders or other
legislative or judicial mandate with respect to Verizon’s provision of Services
under this Agreement; and

 

  3.1.5 is financially capable of carrying out the duties and responsibilities
required in this Agreement and will pay its bills when they become due.

 

3.2 Idearc represents and warrants that it shall NOT submit to Verizon for
billing any of the following:

 

  3.2.1 Billing Records other than Billing Records authorized to be submitted
pursuant to a Service Attachment;

 

  3.2.2 Billing Records Idearc does not own or, if Idearc is acting as a
Clearinghouse for other telecommunication service providers, does not have the
authority to act on behalf of the service provider including the right to sell
the accounts receivable to Verizon;

 

  3.2.3 Billing Records that include a per call or per minute charge (such as
Audiotext services) that is greater than, or in addition to, the customary
charge for the transmission of the call; unless (a) Service Attachment 3,
(Pay-Per-Call Billing Service) is made a part of this Agreement and (b) the
Billing Records comply with the terms and conditions of this Agreement. All such
Billing Records related to the provisioning or use of Pay-Per-Call Billing
Service must be submitted as a 900 NPA or other prefix or area code, or NY NPA
with NXX call on an EMI Record Type 16 as set forth in Service Attachment 3 or
such calls shall be considered prohibited charges under Section 3.2.3,
Section 3.2.4 or Section 3.2.5 and shall be grounds for immediate termination of
this Agreement.

 

  3.2.4 Billing Records that were initiated through a toll free record type
service access code (800, 888, 877, etc.) and result in a charge to the
originator of that call upon call completion or call forwarding or call back for
the purposes of circumventing Verizon’s Bill Block, Toll Block or Pay-Per-Call
Block services or other prohibitions set forth in this Agreement;

 

  3.2.5 Billing Records where Verizon, in its sole and absolute discretion,
believes that the purpose of the call is to circumvent the FCC’s 900 Number
Rules; or

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 3 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

  3.2.6 Billing Records for Calling Card, collect, or third number calls unless
the Billing Telephone Number for such calls has been validated through a line
information data base service (LIDB) or such similar verification procedure.

 

  3.2.7 Billing Records that contain unauthorized, misleading, or deceptive
charges for products or services (See Attachment B Definitions - “Cramming”) or
that are the result of PIC change(s) that are not authorized by the End-User
(See Attachment B Definitions - “Slamming”).

 

3.3 Idearc represents and warrants that it shall NOT submit Billing Records to
Verizon that contain charges for material deemed objectionable by Verizon, in
its sole and absolute discretion, including, without limitation, any of the
following:

 

  3.3.1 Material that explicitly or implicitly refers to sexual conduct, or
invites, describes, stimulates, excites, arouses or otherwise refers to sexual
conduct or sexual innuendoes;

 

  3.3.2 Material that contains indecent, obscene, or profane language;

 

  3.3.3 Material that alludes to bigotry, racism, sexism, or other forms of
discrimination;

 

  3.3.4 Material that through marketing, advertising, content, or delivery is
deceptive, misleading, unclear, or that may take unfair advantage of the
elderly, minors or the general public;

 

  3.3.5 Material that is prohibited by Applicable Law;

 

  3.3.6 Material that reflects negatively upon Verizon;

 

  3.3.7 Material that results in an unacceptable level of End-User complaints as
determined by Verizon in its sole discretion; or

 

  3.3.8 Material that Verizon deems unacceptable, inappropriate or
objectionable.

 

3.4 Idearc represents and warrants that it will not suggest, recommend, counsel
or advise any person on procedures or methods for circumventing Pay-Per-Call
Block, Bill Block, or Toll Block services directly or through advertising or
other direct or indirect contact with End-Users.

 

3.5 Idearc represents and warrants that it will not provide Verizon with any
false or misleading information under this Agreement or any Attachment or
Service Attachment, including but not limited to, any information regarding any
CIC, ABEC, ACNA or Sub-CIC if Idearc knew or should have reasonably known of the
false or misleading nature of the information at the time Idearc submits billing
records to Verizon.

 

3.6 Verizon reserves the right to immediately terminate this Agreement or any
CIC or Sub-CIC, without the right to cure, upon notice from any federal or state
agency or governmental body, including but not limited to, the FCC, FTC, US
Department of Justice, FBI, US or state attorney general or state public utility
commission that Sub-CIC or its management are under an investigation by that
agency or governmental body. Further, Idearc shall notify Verizon of any action
or investigation taken by a governmental body relative to the foregoing.

 

3.7

Idearc represents and warrants that, under the terms of service to its Idearc
End-Users, it is authorized to impose late payment charges on amounts billed by
Verizon on its behalf. Idearc

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 4 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

 

authorizes Verizon to impose Verizon’s late payment charge on all such
outstanding amounts which remain unpaid at the time the next Verizon bill is
rendered, or at such other time of imposition as may be determined by Verizon.

 

3.8 Idearc represents and warrants that all Billing Records that it sends for
billing shall be accurate as to date, call and record type, call length, calling
number, and called number, and shall be in the format(s) specified in the
applicable Service Attachment and/or by Applicable Law.

 

3.9 Idearc represents and warrants they shall maintain the telephone number for
End-User Contact Referrals shown in Attachment D, provide, or require that
Sub-CICs provide, adequate customer service personnel during Idearc’ specified
business hours, that End-User inquiries and customer complaints will be resolved
in a reasonable, responsive manner, and expeditious manner, including but not
limited to a description of services. All End-User bills shall contain a toll
free number answered by a live person during normal business hours that can
answer all questions regarding the information on the End-User’s bill as well as
provide information regarding the End-User’s account with the Sub-CIC.

 

3.10 Idearc represents and warrants its compliance with all regulatory
requirements in all Verizon Billing Regions for which Verizon provides Services
on Idearc’s behalf.

 

3.11 Idearc represents and warrants that all notices required under Applicable
Law relating to Billing Records shall be sent in a timely manner.

 

3.12. Idearc represents and warrants that it will screen and remove from Idearc
record billing files submitted to Verizon, all billing records that do not
comply with the requirements of Section 3.

 

3.13 In the event Idearc submits Billing Records in violation of Section 3,
hereof, Verizon in its sole discretion may reject the Billing Records not yet
billed or, if already billed, return the Billing Records to Idearc without
further obligation on Verizon’s part including the right to refuse to bill for
and accept the billing records of any Sub-CIC that generates excessive numbers
of Complaints (defined in Attachment B) as set forth in Attachment F.

 

3.14 In addition to the termination rights and other remedies provided elsewhere
in this Agreement, Verizon shall have the right to stop Services for any CIC,
ACNA, ABEC or Sub-CIC for violations of Section 3.

Section 4 – Carrier Identification Codes

 

4.1 Verizon shall treat each of Idearc’s CICs, ACNAs or ABECs as a separate set
of Services, according to list of Services as set forth in Section 1.3. Idearc
may add or delete CICs, ACNAs or ABECs upon ninety (90) days written notice to
Verizon, without amendment to this Agreement.

 

4.2 Verizon will administer and provide separate PAR reports and Ancillary Bills
for each of Idearc’s CICs, ACNAs and/or ABECs.

 

4.3

Idearc represents and warrants that it will perform due diligence, on a
continuing basis, of all Sub-CICs for which it submits records to Verizon to
determine Sub-CIC compliance with Section 3. Furthermore, Idearc shall conduct
due-diligence on an ongoing basis to determine whether any new Sub-CIC for which
Idearc submits Billing Records is associated with a Sub-CIC, or the management
of the Sub-CIC that Verizon has requested Idearc terminate. Idearc shall
immediately report the identity of any such Sub-CIC and shall, upon Verizon’s
request, terminate such Sub-CIC at Verizon’s sole discretion. Idearc shall
provide, at a minimum, the

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 5 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

 

following information regarding each Sub-CIC and update the information from
time to time as applicable:

 

  4.3.1 Corporate name

 

  4.3.2 Address and phone

 

  4.3.3 Names of all offices/principal management

 

  4.3.4 Background and history of officers/principal management

Section 5 - Term and Termination

 

5.1 Term

 

  5.1.1 This Agreement shall remain in full force and effect for a period of
three (3) years from the Effective Date (“Term”) with a one (1) year renewal
term, unless otherwise terminated pursuant to the provisions contained in this
Agreement.

 

  5.1.2 With regard to California, this Agreement will not expire on the
expiration date but will be automatically extended for a period if both Parties
wish to enter into a new Agreement: (1) Ninety (90) Days from the expiration
date or (2) until a new Agreement has been executed by the Parties, and filed
and approved by an appropriate state regulatory agency.

 

  5.1.3 The Term shall not be extended, expanded or renewed other than as
defined in Sections 5.1.1 and 5.1.2 of this Agreement without amendment by the
Parties.

 

5.2 Termination by Verizon

 

  5.2.1 Verizon shall have the right to terminate this Agreement for cause upon
the occurrence of an Event of Default, including:

 

  5.2.1.1 A continuing and uncured material breach of the terms of this
Agreement by Idearc or any Sub-CIC;

 

  5.2.1.2 The filing for bankruptcy protection; insolvency; an assignment for
the benefit of creditors; the refusal or inability to pay debts as they mature;
or the appointment of a trustee or receiver for all or a substantial portion of
Idearc’s assets;

 

  5.2.1.3 A breach by Idearc or any Sub-CIC of any of the representations and
warranties set forth in Section 3;

 

  5.2.1.4 An excessive number of requests by Verizon to Idearc to deny Services
to Idearc’s Sub-CICs due to excessive Cramming/Slamming Complaints as set forth
in Attachment F.

 

  5.2.1.5 A change of control of Idearc defined as any transfer, sale or
disposition in any manner of greater than 25% of: (1) the capital or voting
stock or securities of Idearc as a block; or (2) the composition of the board of
directors or management of the company; or (3) the assets of Idearc not done in
the ordinary course of business and without Verizon’s written consent.

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 6 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

  5.2.2 Notice and Cure Period

 

  5.2.2.1 Verizon shall give Idearc written notice of the occurrence of an Event
of Default. Except as otherwise set forth herein, Idearc shall have thirty
(30) Days from the date of such notice to cure the Event of Default. If the
breach is not for the payment of money and is not physically capable of being
cured within such thirty (30) Day period, Idearc shall submit a written plan
within ten (10) Days to cure such breach. The plan must include the steps to be
taken by Idearc to remedy such breach. The breach must be cured no later than
sixty (60) Days after the receipt of Verizon’s notice of an Event of Default. If
a breach is not cured within the thirty (30) Day period or (within sixty
(60) Days for breaches not capable of being cured within thirty (30) Days),
Verizon may, at its sole option, terminate this Agreement. Verizon shall be
entitled to pursue all available remedies for such breach, including the
remedies listed in Section 5.2.3.

 

  5.2.3 Remedies

 

  5.2.3.1 In the event that Idearc fails to cure the Event of Default as set
forth in Section 5.2.2.1, Verizon is entitled to any or all of the following:

 

  5.2.3.1.1 Terminate this Agreement upon ten (10) Days written notice to
Idearc;

 

  5.2.3.1.2 Recover from Idearc the cost of system development and installation,
less the net salvage value of equipment and material either ordered, provided,
or installed, plus any non-recoverable costs of system development and
installation (including, but not limited to reinstatement of software, removal
of system code, etc.) not to exceed the total development costs authorized in
writing by Idearc and not previously paid; and

 

  5.2.3.1.3 Recover from Idearc the Minimum Monthly Charge, as set forth in
Attachment E, multiplied by the number of months remaining in the Term,
following the last month Services are rendered.

 

5.3 Termination by Idearc

 

  5.3.1 Idearc shall have the right to terminate this Agreement for cause upon
the occurrence of an Event of Default, including:

 

  5.3.1.1 A continuing and uncured material breach of the terms of this
Agreement by Verizon (as set forth in Section 5.3.2 herein);

 

  5.3.1.2 The filing for bankruptcy protection; insolvency; an assignment for
the benefit of creditors; the refusal or inability to pay debts as they mature;
or the appointment of a trustee or receiver for all or a substantial portion of
Verizon’s assets;

 

  5.3.1.3 A breach of any of the representations and reservations set forth in
Section 8;

 

  5.3.2 Notice and Cure Period

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 7 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

  5.3.2.1  Idearc shall give Verizon written notice of the occurrence of an
Event of Default. Except as otherwise set forth herein, Verizon shall have
thirty (30) Days from the date of such notice to cure the Event of Default. If
the breach is not for the payment of money and is not physically capable of
being cured within such thirty (30) Day period, Verizon shall submit a written
plan within ten (10) Days to cure such breach. The plan must include the steps
to be taken by Verizon to remedy such breach. The breach must be cured no later
than sixty (60) Days after the receipt of notice. If a breach is not cured
within the thirty (30) Day period or (within sixty (60) Days for breaches not
capable of being cured within thirty (30) Days), Idearc may, at its sole option,
terminate this Agreement. Idearc shall be entitled to pursue all available
remedies for such breach, including the remedies listed in Section 5.3.3.1.

 

  5.3.3  Remedies

 

  5.3.3.1  In the event that Verizon fails to cure the Event of Default as set
forth in Sections 5.3.2.1, Idearc is entitled to any or all of the following:

 

  5.3.3.1.1  Termination of this Agreement upon ten (10) Days written notice to
Verizon.

 

  5.3.3.1.2  Recovery of a pro-rated refund of amounts paid, or credits for
amounts due, as the case may be, to Verizon for the development of systems and
procedures. This amount shall be calculated by dividing the total number of
months remaining in the Term following the last month Services are rendered, by
the total number of months in the Term and multiplying that result by the total
actual development costs arising under this Agreement.

 

5.4 Termination without Cause

 

  5.4.1  Either Party may terminate this Agreement for any reason upon one
hundred eighty (180) Days prior written notice.

 

  5.4.2  If Verizon raises its rates or charges set forth in Attachment E,
Idearc may terminate this Agreement upon ninety (90) Days prior written notice
to Verizon.

 

  5.4.3  In the event Verizon’s ability to provide the Services in the manner
and under the terms set forth in this Agreement is prevented or substantially
impaired by a Force Majeure (as defined in Section 25 herein), either Party may
terminate this Agreement or any affected Service Attachment upon sixty (60) Days
prior written notice to the other Party.

 

5.5 In the event of termination for any reason, Verizon shall be entitled to a
return of its Purchase of Account Receivables (PARS) for any unbillable,
uncollectible and Adjustment amounts that may be due and owing or that may
accrue after termination.

 

5.6 Termination of this Agreement will not terminate Services that are offered
pursuant to tariff in applicable jurisdictions.

 

5.7 The rights and obligations set forth in this Section 5 shall survive the
termination of this Agreement.

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 8 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

Section 6 - End-User Denial and Blocking of Service

 

6.1 Idearc authorizes Verizon to disconnect End-User service for nonpayment in
accordance with Applicable Law, and Verizon Policy, as may be modified from time
to time.

 

6.2 Verizon reserves the right to install Toll Blocking (blocking all outgoing
toll calls), Pay-Per-Call Blocking (blocking all 900 numbers) or Bill Block
(blocking billing of Miscellaneous Service Billing Records from service
providers other than Verizon or the End-User’s PIC) on an End-User’s line at the
End-User’s request or in accordance with Verizon Policy, system capability and
Applicable Law.

Section 7 - Confidentiality and Non-Disclosure

 

7.1 All Proprietary Information disclosed by either Party during negotiations or
during the Term of this Agreement shall be protected by the other Party in
accordance with the terms of this Section 7.

 

7.2 The term “Proprietary Information” includes but is not limited to, all
written, recorded, and machine-readable information, such as End-User
information as set forth in Attachment C, Idearc system or new product
specifications, and examinations or other information provided in tangible form
to one Party by the other Party. All Proprietary Information must be marked as
proprietary and/or confidential with the appropriate owner name, e.g., “Verizon
Proprietary”, except that machine readable information shall be considered
Proprietary without marking. Information disclosed orally shall not be
considered to be Proprietary Information unless such information is reduced to
writing by the providing Party and a copy is delivered to the receiving Party
within thirty (30) Days after such oral disclosure. This writing shall also
state the place and date of the disclosure, and the persons to whom the
disclosure was made.

 

7.3 The receiving Party shall not be liable for inadvertent or accidental
disclosure of Proprietary Information of the other Party provided that it uses
at least the same degree of care in safeguarding such Proprietary Information as
it uses for its own proprietary information of like importance that shall be
reasonably calculated to prevent such inadvertent disclosure.

 

7.4 Information shall not be deemed to be Proprietary Information and the
receiving Party shall have no obligation with respect to any information which:

 

  7.4.1 Is or becomes publicly known through no wrongful act, fault or
negligence of the receiving Party;

 

  7.4.2 Was lawfully obtained by the receiving Party or by any other affiliate
or subsidiary of the receiving Party prior to disclosure without obligation of
confidentiality, except for any information related by and among the parties in
the course of negotiating this Agreement, or is at any time developed by the
receiving Party independently of any such disclosure;

 

  7.4.3 Was disclosed to the receiving Party by a third party who was free of
obligations of confidentiality to the Party providing the information or is
furnished to a third party by the disclosing Party without a similar restriction
on the third party’s rights;

 

  7.4.4 Is approved for release by written authorization of the disclosing
Party;

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 9 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

  7.4.5 Is disclosed pursuant to a requirement or request of a governmental
agency or regulator or if disclosure is required by Applicable Law.

 

7.5 Neither Party is responsible or liable for any business decisions made by
the other in reliance upon any disclosures made during any meeting between the
Parties or during the course of negotiations. The furnishing by either Party of
Proprietary Information to the other shall not obligate either Party to enter
into any further agreement or negotiation with the other.

 

7.6 Nothing contained in this Agreement shall be construed as granting to a
Party a license, either express or implied, under any patent, copyright, or
trademark, now or hereafter owned, obtained, controlled by, or which is or may
be licensable by, the other Party.

 

7.7 Unless otherwise agreed upon, neither Party shall publish or use the other
Party’s name, language, pictures, or symbols from which the other Party’s name
may be reasonably inferred or implied in any advertising, promotion, or any
other publicity matter relating directly or indirectly to this Agreement. All
publicity regarding this Agreement is subject to the Parties’ prior written
consent.

 

7.8 In the event that this Agreement is required to be disclosed pursuant to
Section 7.4.5, the Parties agree to seek commercial confidential status for this
Agreement to the extent such a designation can be secured.

 

7.9 The obligations set forth in this Section 7 shall survive the termination of
this Agreement.

 

7.10 Upon expiration or termination of this Agreement, the receiving party
shall, upon request and to the extent not prohibited by Applicable Law or
regulation, return or destroy all Proprietary Information of the disclosing
Party that is in tangible or machine-readable form in its possession at the time
of such expiration or termination.

Section 8 - Verizon Reservations

 

8.1 Verizon reserves the right to change its standard bill format(s). Verizon
shall use reasonable efforts to notify Idearc of any substantial bill format(s)
changes that will affect Idearc’s billing system thirty (30) Days prior to such
change.

 

8.2 Verizon reserves the right to modify or replace its billing systems. Verizon
shall use reasonable efforts to provide Idearc ninety (90) Days written notice
of such changes. Idearc understands and agrees that as used herein, the term
“billing systems” shall refer solely to the protocol that Verizon employs in
tandem with the particular transmission medium used by Idearc that enables
Verizon to read and process Idearc’s data as detailed in the Service Attachments
set forth herein. Such term shall not include other procedures, Policies or
methods which Verizon expressly reserves the right to change from time to time
without notice.

 

8.3 To the extent that any of the Attachments or Policies are in conflict with
the Principal Agreement, the Principal Agreement shall prevail. To the extent
that any of the Policies are in conflict with the Attachments the Policies shall
prevail.

 

8.4

Verizon reserves the right to increase its rates and charges as set forth in
Attachment E upon ninety (90) Days written notice but shall not increase its
rates and charges more than once every twelve (12) calendar months during the
term of this Agreement; provided, however, that Idearc shall have the right to
terminate this Agreement in accordance with Section 5.4.2. If Verizon increases
its rates during an annual billing period and after Idearc has provided their

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 10 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

 

bill volume guarantee, Idearc may request to change their bill volume guarantee.
The new bill volume guarantee will be effective for twelve (12) months and start
on the first day of the next month following receipt of Idearc’s new bill volume
guarantee sent to Verizon’s account manager in writing.

 

8.5 Notwithstanding anything contained herein to the contrary, Verizon reserves
the right to deduct from the sums due Idearc any amounts owed by Idearc to
Verizon, where the amounts are past due and have not yet been paid.

Section 9 - Purchase of Accounts Receivable and Settlements

 

9.1 Verizon shall purchase accounts receivable for Accepted Billing Records from
Idearc. The amount due Idearc shall be the dollar amount of the Accepted Billing
Records on a per transmission basis, subject to the edits, Adjustments and
procedures set forth in Verizon Policies.

 

9.2 In the event of Agreement expiration or termination, with or without cause,
Verizon may withhold payment of any amount for PARs or other amounts owed to
Idearc, until such time as Verizon is fully satisfied and that there are no
outstanding financial obligations owed by the Idearc to Verizon.

 

9.3 Verizon shall purchase accounts receivable from Idearc on a monthly basis.
The settlement date, i.e. actual cash flow to Idearc, shall be in accordance
with the “Payment Date Calculation” procedure described in Verizon Policies.

Section 10 - Deposits and Reserves

 

10.1 Deposits

Verizon may, at its discretion, require a non-interest bearing deposit from
Idearc any time during the term of this Agreement (“Deposit”). Upon termination
of service, Verizon may use the Deposit to offset any future debts, Adjustments
and shortfalls in PARs for a period up to one year. Any portion of the Deposit
remaining after all of Idearc’s debts, Adjustments and shortfalls have been
fully satisfied will be returned ninety (90) days after the end of the one-year
period.

 

10.2 Reserves

Verizon shall have the right to retain PARs due to Idearc for Negative PARs,
Adjustments, or Uncollectible reserves due Idearc until Verizon is fully
compensated as set forth in the Verizon Policies.

Section 11 - Payment for Services Rendered

 

11.1 Idearc agrees to pay to Verizon the rates and charges for Service rendered
as set forth in Attachment E, as modified from time to time pursuant to
Section 8.4 hereof.

 

11.2 Verizon shall bill Idearc for Services rendered in accordance with this
Agreement on a monthly basis. Each invoice shall be for a period of
approximately thirty (30) Days. Verizon reserves the right to bill Idearc for
services within two (2) years of the rendering of services.

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 11 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

11.3 Idearc agrees to pay the full invoiced amount or, in the event that an
amount is in dispute, submit a written request for review of the disputed
portion of the bill by the payment due date of the invoice to the contact
designated in Attachment D. If Idearc fails to pay or submit a request for
review of a disputed billing procedure by the payment due date, late payment
charges shall be assessed as set forth in Section 13.

 

11.4 The payment due date for each invoice shall be determined by adding thirty
(30) Days to the invoice preparation date. Verizon shall use diligent efforts to
distribute the invoice on the invoice preparation date.

 

11.5 If the payment due date of the invoice causes such payment to be due on a
Saturday, Sunday, or Federal Banking Holiday, payment for the amount due Verizon
shall be made as follows:

 

  11.5.1 If such payment due date falls on a Sunday or Federal Banking Holiday
that is observed on a Monday, the payment date shall be the next Business Day.

 

  11.5.2 If such payment due date falls on a Saturday or a Federal Banking
Holiday is observed on a Tuesday, Wednesday, Thursday, or Friday, the payment
date shall be the last Business Day preceding such Saturday or Federal Banking
Holiday.

 

11.6 In the event that the Agreement is terminated pursuant to Section 5 hereof,
or Idearc fails to pay amounts that are undisputed and owing within thirty
(30) Days of the invoice preparation date, Verizon, without limiting any other
rights it may have, may net any undisputed amounts due by Idearc to Verizon
against the PAR amounts due Idearc under this Agreement. This Section 11 shall
survive the termination or expiration of this Agreement.

Section 12 - Minimum Charges

 

12.1 If total amounts incurred by Idearc for Services rendered in any month are
less than the Minimum Monthly Charge per Verizon Billing Region per month as set
forth in Attachment E, even if no Billing Records are submitted to Verizon,
Verizon shall bill and Idearc shall pay such Minimum Monthly Charge amounts.
Such Minimum Monthly Charge amounts shall be due and owing regardless of whether
Idearc admits insolvency, makes an assignment for the benefit of creditors, is
unable to pay debts as they mature, or has a trustee or receiver appointed over
all or a substantial portion of its assets. A separate Minimum Monthly Charge
applies for each Verizon Billing Region as set forth in Attachment E.

Section 13 - Late Payment Charge

 

13.1 Subject to Section 13.3, any amount not received by the payment due date
shall be subject to a late payment charge unless otherwise specified by tariff
or Applicable Law. The late payment charge shall be the balance overdue
multiplied by the lesser of:

 

  13.1.1 The highest interest rate (in decimal value) allowed by Applicable Law,
for the number of Days from the Day following the payment due date up to and
including the date payment is actually made; or

 

  13.1.2 Twelve per cent (12%) per annum simple interest for the number of Days
from the Day following the payment due date up to and including the date payment
is actually made.

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 12 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

13.2 Late payment charges shall not be levied on disputed amounts until
resolution. If the Claim is resolved in Verizon’s favor, Idearc shall pay the
late payment charges on the disputed amounts previously deducted. If the Claim
is resolved in Idearc’s favor, and Idearc has already paid the amount in dispute
including any late payment charges, Idearc shall be entitled to interest on the
excess amounts already paid to Verizon using the applicable interest rate set
forth in Section 13.1.

 

13.3 Late payment charges are not applicable to late payments caused by bank or
third party errors; rather, the banks or other third parties involved shall
resolve the discrepancy. The Parties shall notify the banks or third parties
involved and coordinate resolution.

 

13.4 Late payment charges shall be included in a subsequent settlement
statement, but shall be excluded in calculating new late payment charges.

Section 14 - Transfer of Funds

 

14.1 Any payment by either Party to the other Party may be paid by check, draft,
or electronic funds transfer to the payee’s address. Late payment charge as set
forth in Section 13 shall be due the payee if any portion of an amount due is in
funds that are not immediately available to the payee.

 

14.2 Where the Parties have made arrangements for a bank or other third party to
remit funds to the other, proper identification of the bank or third party,
including the account number, shall be furnished. The remitting Party shall
cooperate in correcting any bank or other third party errors and shall not be
relieved of its payment responsibilities because of such errors.

Section 15 - Examination

 

15.1 Upon sixty (60) Days written notice either Party may request an examination
of the other Party (an “Examination”). With respect to an Examination of Verizon
by Idearc, a review of Verizon’s records shall be limited to records and
procedures containing information bearing upon: (a) amounts being billed to
End-Users by Verizon as part of its provision of Services; and (b) charges to
Idearc for Services provided by Verizon pursuant to this Agreement; and
(c) customer Inquiries or Complaints. With respect to an Examination of Idearc
by Verizon, a review of Idearc’s records shall be limited to records and
procedures containing information bearing upon customer contact policies and
procedures, customer Complaint records and procedures, record screening and
formatting procedures, and transmission procedures. The Examination shall be
conducted during normal business hours without interference with either Party’s
business operations and in compliance with that Party’s security procedures.
Either Party may request a maximum of one (1) Examination per eighteen
(18) month period.

 

15.2 The Parties shall mutually agree on an estimated commencement date,
estimated duration, location, subject matter, and the materials to be examined.

 

15.3 Each Party shall bear its own expenses in connection with the conduct of an
Examination. Special Data Extractions required by Idearc to conduct the
Examination shall be paid for by Idearc, and ordered using the Change Request
Process outlined in Verizon’s Policies.

 

15.4

Either Party’s materials reviewed by the other Party in the course of an
Examination shall constitute Proprietary Information and their use shall be
limited to the conduct of the Examination and preparation of a report for
appropriate distribution Idearc to those with a need to know the results of the
Examination. Both Parties reserve the right to require that the

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 13 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

 

Examination or any portion thereof be conducted by an independent third party to
be mutually agreed upon in good faith by the Parties. The Parties also agree
that the third party will not divulge any Proprietary Information not associated
with Idearc’s billing. Both Parties agree to provide a copy of Section 7 of this
Agreement to employees and or agents acting on its behalf and to require their
compliance with its provisions.

Section 16 - Taxes

 

16.1 Tax applications and procedures are set forth in Attachment H.

Section 17 - Resolution of Claims in the Ordinary Course of Business

 

17.1 Claims made for accounts receivable or payable between the Parties of less
than $25,000 arising from the ordinary course of business (“Claims in the
Ordinary Course”) shall be resolved pursuant to the procedures set forth in
Attachment G.

Section 18 - Claims Limitation

 

18.1 Idearc shall submit Claims for Services not later than two (2) years of the
bill date unless otherwise provided by tariff or Applicable Law. Service is
considered rendered when the PAR report is submitted to Idearc. No Claims may be
made under this Agreement or referred to the dispute resolution procedures set
forth in Section 19 more than two (2) years after the bill date of the Ancillary
Bill or the PAR report date. Failure to make such Claim within two (2) years
shall bar any course of action before a judicial or regulatory body unless
otherwise provided by tariff or Applicable Law. Claims for indemnity under this
Agreement shall not be limited by the two (2) year limitation provided, but
shall be governed by the appropriate statute of limitation.

 

18.2 In no event shall Claims exceed the limitations set forth in Section 21.

Section 19 - Dispute Resolution

 

19.1 Verizon and Idearc shall cooperate with and assist each other in promptly
identifying and correcting problems arising out of Verizon’s provision of
Services to Idearc under this Agreement. The Parties recognize that despite the
best efforts of both Parties, from time to time errors will occur in the billing
process. In such cases, the Parties agree to fully cooperate in joint efforts,
including the exchange of data to minimize billing disruptions as soon as
possible. Each Party will bear its own costs incurred in connection with the
above recovery activities.

 

19.2 Disputes between the Parties resulting from Claims that exceed $25,000 and
have not been resolved using the procedures set forth in Attachment G, or any
other claim or controversy concerning the terms and conditions of this
Agreement, except for actions filed to enforce this Section 19 or to obtain
injunctive relief or any subject matter referenced or governed hereby, will be
resolved by the Parties using the following dispute resolution procedure as
their sole remedy.

 

19.3

At the written request of a Party, each Party shall appoint a knowledgeable,
responsible non-lawyer business representative with the authority to act on
behalf of each Party, to meet and negotiate in good faith to resolve any dispute
arising under this Agreement. The location, format, frequency, duration, and
conclusion of these discussions shall be left to the discretion

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 14 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

 

of the representatives. Upon agreement, the representatives may utilize other
alternative dispute resolution procedures such as mediation to assist in the
negotiations. Discussions and correspondence among the representatives for
purposes of these negotiations shall be treated as confidential information
developed for purposes of settlement, exempt from discovery and production which
shall not be used in the arbitration described below without the agreement of
both Parties. If the negotiations do not resolve the dispute within sixty
(60) Days of the initial written request for negotiation, a party may request
that the controversy or Claim be resolved by final, binding arbitration in
accordance with the American Arbitration Association (AAA) Rules for Arbitration
of Disputes. A single neutral arbitrator licensed to practice law, preferably
with telecommunication experience, shall conduct the arbitration. The arbitrator
shall conduct the arbitration using and applying the Federal Rules of Evidence
and the Federal Rules of Civil Procedure excluding the rules concerning
discovery. The arbitration will be governed by the Federal Arbitration Act. 9
U.S.C. §§1-16, to the exclusion of any provision of state law inconsistent there
with or which would produce a different result.

 

19.4 The arbitrator shall rule on the dispute by issuing a written opinion
within thirty (30) Days after the close of hearings. The arbitration will
constitute the sole and final non-appealable method of dispute resolution of all
claims arising out of this Agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court of competent jurisdiction.

 

19.5 The arbitrator shall have the discretion to award costs and attorney fees
at the conclusion of the arbitration proceedings.

Section 20 - Indemnity

 

20.1 Indemnification of Verizon

Idearc, as the indemnifying Party, will indemnify, defend and hold harmless
Verizon, as the indemnified Party, from and against all costs, claims,
liabilities, damages, settlements, awards, and expenses whatsoever (including
reasonable attorneys’ fees and costs related to the defense of the foregoing),
resulting from third party claims related to Idearc’s duties and obligations
under this Agreement or Idearc’s provision of telecommunications and information
related services to End-Users and other Idearc customers concerning the Services
provided hereunder.

 

  20.1.1 Verizon, as the indemnified Party, will notify Idearc, the indemnifying
Party promptly, in writing of any written claims, lawsuits or demands by third
Parties for which Verizon, as the indemnified Party, alleges that Idearc as
indemnifying Party is responsible under this Section and will tender the defense
of such claim to Idearc. Upon tender, Verizon, as indemnified Party, shall have
the right to have its own attorneys present in any proceedings, but Verizon
shall have no right to enter into or make any settlement offers, demands or
counterclaims of any nature. Idearc, as indemnifying Party, shall not be
responsible for any settlement offers or actual settlements made by Verizon, as
indemnified Party, without the written consent of Idearc.

 

  20.1.2 In the event that Idearc, as indemnifying Party, after receiving
written tender of such claim, takes no action to defend such claim within a
reasonable time, Verizon, as the indemnified Party, may assume the defense of
the claim but shall not in any way waive its right to recover all costs, claims,
liabilities, damages, settlements, awards, expenses, attorneys fees and any
other liability resulting there from. Verizon, as the indemnified Party, shall
have the right to recover all expenses (including reasonable attorneys’ fees) in
any action undertaken to enforce this indemnity obligation.

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 15 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

20.2 Indemnification of Idearc

Verizon, as the indemnifying Party, will indemnify, defend and hold harmless
Idearc, as indemnified Party, from and against all costs, claims, liabilities,
damages, settlements, awards, and expenses whatsoever (including reasonable
attorneys’ fees and costs related to the defense of the foregoing), from third
party claims brought against Idearc for loss or damage directly caused by
Verizon’s failure to perform the Services requested by Idearc under this
Agreement.

 

  20.2.1 Idearc, as the indemnified Party, will notify Verizon, as the
indemnifying Party, promptly, in writing of any written claims, lawsuits or
demands by third parties for which Idearc, as indemnified Party, allege that
Verizon, as indemnifying Party, is responsible under this Section and will
tender the defense of such claim to Verizon. Upon tender, Idearc, as indemnified
Party, shall have the right to have its own attorneys present in any
proceedings, but Idearc, as indemnified Party, shall have no right to enter into
or make any settlement offers, demands or counterclaims of any nature. Verizon,
as indemnifying Party, shall not be responsible for any settlement offers or
actual settlements made by Idearc, as indemnified Party, without the written
consent of Verizon.

 

  20.2.2 In the event that Verizon, as the indemnifying Party, after receiving
written tender of such claim, takes no action to defend such claim within a
reasonable time, Idearc may assume the defense of the claim but shall not in any
way waive their right to recover for all costs, claims, liabilities, damages,
settlements, awards, expenses, attorneys fees and any other liability resulting
there from. Idearc, as the indemnified Party, shall have the right to recover
all expenses (including reasonable attorneys’ fees) in any action undertaken to
enforce this indemnity obligation.

 

20.3 The provisions of this Section 20 shall survive the termination of this
Agreement.

Section 21 - Limitation of Liability; Warranty

 

21.1 EXCEPT FOR THE INDEMNITIES PROVIDED IN SECTION 20 OF THIS AGREEMENT AND
EXCEPT FOR AMOUNTS OWED TO VERIZON FOR PROVISION OF SERVICES HEREUNDER, IN NO
EVENT SHALL DAMAGES FOR ALL CLAIMS ARISING HEREUNDER, IN THE AGGREGATE, EXCEED
THE TOTAL VALUE OF ANCILLARY BILL CHARGES FOR SERVICES RENDERED BY VERIZON UNDER
THIS AGREEMENT FOR THE PRECEEDING TWELVE (12) MONTH PERIOD LESS CLAIMS
PREVIOUSLY PAID DURING THE TERM.

 

21.2 SUBJECT TO THE LIMITATION SET FORTH IN SECTION 21.1, AND EXCEPT FOR SECTION
9.6 OF SA1 AND SECTION 9.6 OF SA2, IF APPLICABLE, VERIZON’S LIABILITY TO IDEARC
FOR ANY LOSS, COST, DAMAGE, CLAIM, INJURY, LIABILITY, OR EXPENSE, INCLUDING
REASONABLE ATTORNEYS’ FEES, RELATING TO OR ARISING OUT OF THE SERVICES PROVIDED
HEREUNDER SHALL BE LIMITED TO THE ANCILLARY BILL CHARGES PAID BY IDEARC FOR
VERIZON’S PROVISION OF SUCH SERVICES. MOREOVER, UNDER NO CIRCUMSTANCES SHALL
EITHER PARTY BE RESPONSIBLE OR LIABLE FOR INCIDENTAL, SPECIAL, LOST PROFITS,
PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND, NOTWITHSTANDING THEIR
FORESEEABILITY OR DISCLOSURE BY EITHER PARTY OF SUCH DAMAGES. THIS LIMITATION
SHALL NOT AFFECT THE OBLIGATIONS OF THE PARTIES REGARDING INDEMNIFICATION SET
FORTH IN SECTION 20 HEREOF.

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 16 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

21.3 VERIZON HEREBY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, AND MAKES NO WARRANTIES, WITH RESPECT TO THE SERVICES PROVIDED
HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

21.4 THIS SECTION 21 SHALL SURVIVE TERMINATION OR EXPIRATION OF THIS AGREEMENT.

Section 22 - Independent Contractors

 

22.1 Each Party is engaged in a business that is independent of the other Party
and each Party shall perform its obligations under this Agreement as an
independent contractor. No Party has control or the discretion to exercise
control over the employees or agents of the other and no employer/employee
relationship exists, or is intended to exist, between the Parties. Each Party
will be solely responsible for all matters relating to payment of such
employees, including compliance with social security Taxes, withholding Taxes,
and all other regulations governing such matters. Each Party will be responsible
for its own acts and those of its own subordinates, employees, agents, and
subcontractors during the performance of that Party’s obligations hereunder.

Section 23 - Remedies Cumulative

 

23.1 Except as otherwise provided in this Agreement, all rights of termination,
cancellation, or other remedies in this Agreement are cumulative. Use of any
remedy shall not preclude any other remedy in this Agreement.

Section 24 - Assignment

 

24.1 With the exception of collateral assignments, Idearc shall not assign this
Agreement, in whole or in part, without the prior written consent of Verizon;
provided, however, that Idearc may assign all or part of its rights and
obligations to a subsidiary or affiliate of Idearc without Verizon’s consent,
but with written notification to Verizon. Any assignment in violation of this
paragraph shall be void.

 

24.2 Idearc shall notify Verizon in writing of a collateral assignment by
Idearc. Verizon shall have no obligation to obtain consent from, or provide
notice to, any lender of Idearc in connection with an amendment to, or
termination of, this Agreement.

 

24.3 The assignment of any right by Idearc under this Agreement shall not impact
any of Verizon’s rights under Applicable Law, including the right of set-off.

 

24.4 Verizon may assign this Agreement, in whole or in part, to a subsidiary or
affiliate of Verizon. In addition, Verizon may assign this Agreement, in whole
or in part, to any third party in connection with the sale or other disposition
of local exchange telephone franchises.

 

24.5 Verizon may use subcontractors, including, without limitation, Verizon Data
Services Inc., to perform all or any portion of the Services.

 

24.6 All obligations and duties of any Party under this Agreement shall be
binding on all successors in interest and assigns of such Party.

 

24.7

Verizon may sell any Uncollectible account to third parties at such time as
Verizon

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 17 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

 

determines that an Uncollectible account has aged to a point where collection
activity is unlikely to result in any collection of the debt owed and a sale
could result in a financial recovery to Idearc of some percentage of the
Uncollectible account. If any recovery is made from a sale of such Uncollectible
accounts, Idearc will be compensated based on the total sales price times
Idearc’s calculated percentage of outstanding debt for the portfolio of
Uncollectible accounts sold. The sale and payment to Idearc of its percentage of
such recovery will be deemed to be payment in full to Idearc and satisfaction of
any monies owed to Idearc for such Uncollectible accounts without further
obligation on the part of Verizon.

Section 25 - Force Majeure

 

25.1 Neither Party shall be liable for any delay or failure in performance of
any part of this Agreement from any cause beyond its control and without its
fault or negligence, including but not limited to acts of God, acts of civil or
military authority, government regulations, embargoes, epidemics, war, terrorist
acts, riots, insurrections, fires, explosions, earthquakes, nuclear accidents,
floods, strikes, power blackouts, unusually severe weather conditions,
unavailability of equipment from vendors, common carriers or any other
circumstances beyond the reasonable control of the Party affected (“Force
Majeure Condition”). If any Force Majeure Condition occurs, the Party delayed or
unable to perform shall give immediate notice to the other Party. During the
pendency of the Force Majeure Condition, the duties of the Parties under this
Agreement affected by the Force Majeure Condition shall be abated and shall
resume without liability thereafter.

Section 26 - Severability

 

26.1 In the event that any one or more of the provisions shall for any reason be
held to be unenforceable in any respect under Applicable Law, such
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such unenforceable provision or
provisions had never been contained.

Section 27 - Non-Exclusive Agreement

 

27.1 This Agreement is non-exclusive. Verizon reserves the right to extend to
others the services provided for herein. Idearc reserves the right to obtain
Services from persons or entities other than Verizon.

Section 28 - Third-Party Beneficiaries

 

28.1 The provisions of this Agreement are for the benefit of the Parties and not
for any other person. However, should any third party institute proceedings,
this Agreement shall not provide any such person with any remedy, Claim,
liability, reimbursement, cause of action, or other right in excess of those
provided in this Agreement.

Section 29 - Governing Law and Venue

 

29.1 Unless as otherwise expressly provided in this Agreement, this Agreement
shall be deemed to be a contract made under the laws of the state of New York
and subject to the exclusive jurisdiction of the state and federal courts in and
for New York.

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 18 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

Section 30 - Multiple Counterparts

 

30.1 This Agreement may be executed in multiple counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same document.

Section 31 - Headings

 

31.1 The headings and numbering of sections and paragraphs in the Agreement are
for convenience only and shall not be construed to define or limit any of the
terms or affect the meaning or interpretation of this Agreement.

Section 32 - Attachments

 

32.1 The following Attachments are made part of this Agreement:

Attachment A - Verizon Telephone Operating Companies

Attachment B - Definition of Terms

Attachment C - Proprietary Billing Information

Attachment D - Contacts

Attachment E - Rates and Charges for Services

Attachment F - Complaint Control Process

Attachment G - Resolution of Claims in the Ordinary Course of Business

Attachment H - Taxes

Service Attachment 1     Message Ready Service

Service Attachment 2     Invoice Service

Service Attachment 5     End-Users Communications Services

Service Attachment 7     Supplemental Services

Schedule 1                      Directory Publishing Service

 

32.2 To the extent that any of the Attachments or Policies are in conflict with
the Principal Agreement, the Principal Agreement shall prevail. To the extent
that any of the Policies are in conflict with the Attachments, the Policies
shall prevail.

Section 33 - Entire Agreement

 

33.1 This Agreement, including all Attachments, constitutes the entire Agreement
between the Parties and supersedes all prior or contemporaneous oral or written
agreements, representations, statements, negotiations, understandings, proposals
and undertakings with respect to the subject matter of this Agreement.

Section 34 - Amendments and Waivers

 

34.1 No amendment, modification, or supplement to this Agreement shall be
effective unless it: (a) is in writing and signed by the authorized
representatives of both Parties, and (b) by reference incorporates this
Agreement and identifies the specific portions that are amended, modified, or
supplemented or indicates that the material is new. The term “this Agreement”
includes any future amendments, modifications, and supplements.

 

34.2 No course of dealing or failure of any Party to strictly enforce any term,
right or condition of this Agreement shall be construed as a waiver of such
term, right or condition.

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 19 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

34.3 Waiver by either Party of any default by the other Party shall not be
deemed a waiver of any other default.

 

34.4 No waiver of any provision or consent to default of any term shall be
effective unless the same shall be in writing and signed by or on behalf of the
Party against whom such waiver or consent is claimed.

Section 35 - Construction

 

35.1 This Agreement and the provisions contained herein shall not be construed
or interpreted for or against any Party because that Party drafted or caused its
legal representative to draft any of its provisions.

Section 36 - Execution

 

36.1 Each Party acknowledges that it has read this Agreement, that each fully
understands its rights and obligations under this Agreement, and that it enters
this Agreement freely and voluntarily. Each Party further acknowledges that it
has had an opportunity to consult with an attorney of its own choosing to
explain the terms of this Agreement and the consequences of signing it.

 

36.2 Each person executing this Agreement for the respective Parties expressly
represents and warrants that he or she has authority to bind the entity on whose
behalf he or she has executed this Agreement.

Section 37 - Notices and Demands

 

37.1 Except as otherwise provided under this Agreement, all notices, demands, or
requests that may be given by any Party to the other Party shall be in writing
and shall be deemed to have been given on the date delivered in person, or sent
via facsimile, telex, cable or electronic mail service used by Verizon and
Idearc, next Business Day when mailed via commercial overnight delivery or on
the third Business Day after deposit, postage prepaid, in the United States Mail
via certified mail, return receipt requested, and addressed as set forth in
Attachment D. Notwithstanding the foregoing, the exclusive means of providing
notice under Section 5 shall be by certified mail or commercial overnight
delivery.

 

37.2 If personal delivery is selected as the method of giving notice under this
section, a receipt of such delivery shall be obtained.

 

37.3 The address to which such notices, demands, requests, elections, or other
communications shall be delivered may be changed by written notice given by such
Party to the other Party pursuant to this section.

 

37.4 Idearc agrees to notification of End-Users by Verizon concerning the
termination of the billing arrangements between Idearc and Verizon under this
Agreement. Verizon will provide a copy of any such End-User notice to Idearc.

Section 38 - Change Request Process

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 20 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

38.1 Requests for changes or modifications to Verizon’s billing systems shall be
submitted pursuant to the Change Request procedures set forth in Verizon’s
Policies.

Section 39 - No Common Principals

 

39.1 Idearc represents and warrants that Idearc does not, and will not at any
time during the Term, have an officer, director, general partner, or holder of
at least ten percent (10%) of its ownership interest (any of the foregoing being
referred to as a “Principal”) who is or has been a Principal of any entity that
has entered into a billing and collection agreement with Verizon or any
affiliate of Verizon that has been terminated for cause by Verizon or any
affiliate of Verizon.

Section 40 - Survival

 

40.1 Provisions contained in this Agreement that by their intent and context are
intended to survive the performance, termination or cancellation of the
Agreement by any Party hereto will so survive.

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 21 of 22

Confidential and Proprietary



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date or
dates indicated below to be effective as of the Effective Date.

 

Idearc Media Corp.

   

Verizon Services Corp. on behalf of

Verizon Telephone Operating Companies

Listed on Attachment A

By:

 

/s/ Katherine J. Harless

   

By:

 

/s/ George S. Dowell

Name:

 

Katherine J. Harless

   

Name:

 

George S. Dowell

Title:

 

President

   

Title:

 

VP – Supply Chain Services

Date:

 

November 17, 2006

   

Date:

 

November 17, 2006

 

Verizon/Idearc Media Corp. Billing Services Agreement – Effective 11-17-2006

Page 22 of 22

Confidential and Proprietary